 In theMatterof LEONARDAND BAKER STOVE TCOMPANYandINTERNA-TIONALMOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA(AFL) LOCAL No. 39Case No. 1-R-1584SUPPLEMENTAL DECISIONANDDIRECTIONDecided December N2, 1948On October 26, 1943, the National Labor Relations Board hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election, anelection by secret ballot was conducted on November 15, 1943, underthe direction and supervision of the Regional Director for the FirstRegion (Boston, Massachusetts).On November 20, 1943, the RegionalDirector, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issueda Report on Ordered Election, copies of which were duly served uponthe parties.As to the balloting and its results, the Regional Director reported asfollows :Approximate number of eligible votes-----------------------61Total ballots cast----------------------------------- -__------60Total ballots challenged--------------!---------------------5Total void ballots------------------------------------------1Total valid votes counted-----------------------------------54Votes cast for International Molders and Foundry WQrjcersUnion of North America, Local No. 39 (A. F. of L.) ----------22VotescastforInternationalBrotherhoodofFoundryEmployees-----------------------------------------------29Votes cast for neither---------------------------------------3In view of the fact that the counting of the challenged ballots wasessential for the determination of the results of the election, the Re-gional Director investigated their validity and incorporated his find-ings and recommendations in the Report on Ordered Election.Herecommended that all of the ch,,t,11 'nged&ballots-be' counted.1 53 N L R. B. 9954 N. L.R. B., No. 2.12 LEONARD AND BAKER STOVE COMPANY13On November 24, 1943, International Molders and Foundry Work-ers Union of North America, Local No. 39 (A. F. of L.), herein calledthe Molders, filed exceptions to the Report on Ordered Election, con-tending that the Regional Director erred in recommending that thechallenged ballot of Joseph Vargas be counted.On November 26,1943, International Brotherhood of Foundry Employees, herein calledthe Brotherhood, also filed exceptions to the Report on Ordered Elec-tion, contending that the Regional Director erred in recommendingthat the challenged ballots of Joseph Vargas, Charles Bourgoine, Stan-ley Jackson, and John B. Doel be counted. Thereafter, on November29, 1943, the Regional 'Director's Report on Exceptions to Recom-mendations on Challenged Ballots was issued and duly served uponthe parties, in which the Regional Director, having considered theexceptions filed by the Molders and the Brotherhood, reaffirmed hisrecommendations,-except asto the challenged ballot of Joseph Vargas,reporting that it should not be counted.Upon the Report on Ordered Election, the exceptions filed thereto,the Report on Exceptions to Recommendations on Challenged Ballots,and the entire record in the case, the Boardmakesthe following sup-plemental findings, of fact with respect to the challenged ballots :Joseph Vargaswas challenged at the polls by the Molders and theBrotherhood, on the grounds that he is a clerical employee, and thathe is not employed at themainplant.Although employed in theshipping room at the barn, Vargas' duties are largelyclerical; themakestags,labels, and bills of lading for the shipment of stoves and repairparts, such duties being different from those of the other shipping roomemployees.We are of the gpinion that Vargasis a clericalemployee;and since clerical employees were expressly excluded from the ap-propriate unit, we find that he was ineligible to vote and that his ballotshould riot,be counted.Charles Bourgoine, Stanley Jackson,andJohn B. Doelwere chal-lenged at the polls on the ground that they did not work at the mainplant.These employees work in a barn-about2 miles from the mainplant wherecertain accessoriesand fixtures involved in the manufac-turing and assemblingof stoves are sentfor machining and finishing.After.,the. operations ;are cooxnp`leted, the articles are shipped back tothe mainplant.The employees at the barn work the same hoursand are on the same pay roll as the employees of the main plant.TheBrotherhood further contends that the Company furnished it with alistof eligibleemployees beforethe election, which did not includethe namesof those employed at'the barn. Ina sworn statement, sub-mittedby theCompany onNovember 27, 1943,it appearsthat the clerkwho prepared the list was under the erroneous impression that saidlistwas to containonly thenames of persons employed at the mainplant.In view of the factthat theunit in the Board's Decision and 14DECISIONSOF NATIONALLABOR RELATIONS -BOARDDirection of Election, included "all employees of, the Company.. , we find no merit to the-conten'tion-that employees at the barnwere not eligible to vote.We find, therefore, that the ballots ofCharles Bourgoine, Stanley Jackson, and John Doel are valid.Joseph H. Grace, Jr.,was challenged at the polls on the ground thathe works for the Rehoboth Porcelain Enamel Company, herein calledthe Rehoboth Company.Grace is listed on the Company's pay rollunder the category of "trucking."He has been an employee of theCompany ; for l9 years.in variousScapacities;a4d,during the last yearhas driven a truck owned by the Rehoboth Company between the lat-ter's plant and that of the Company, spending about equal time at bothplaces.At a Board hearing, on November 10, 1943, involving theRehoboth Company,2 the Brotherhood, which challenged Grace's vote,agreed to his exclusion from a bargaining unit comprised of employeesof the Rehoboth Company, on the ground that he was not an employeeof that company. ' In view of the foregoing, the Board rejects theBrotherhood's contention, and agrees with the recommendation of theRegional Director.We find, therefore, that his ballot is valid. 'For reasons indicated above, we conclude and find that Charles Bour-goine, Stanley, Jack son, John B., D,,oel,, and,, Joseph,H. Grace, Jr,, wereeligible to vote in the election and their ballots are hereby declaredvalid.Since the results of the election may depend upon the countof the four challenged ballots declared valid, we shall direct that theybe opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c), of the National Labor Relations Act,and pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part' of The investigation to ascertain representa-tives for the purposes of collective bargaining with Leonard and BakerStove Company, Taunton, Massachusetts, the Regional Director forthe First Region shall, pursuant to the Rules and Regulations of theBoard set forth above, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, within ten (10) days from the dateof this Direction, open and count the1ballots of Charles Bourgoine,Stanley Jackson, John B. Doel, and Joseph H. Grace, Jr., and there-after prepare and cause to be served upon the parties in this proceedinga Supplemental Election Report,, embodying therein his findings andhis recommendations as io the results of the balloting.MR. GERARD D. REILLY took no part'in the consideration of the aboveSupplemental Decision and Direction.2Matter ofRehobothPorcelain Enamel Co,Case No. 1-R-1636, 53 N. L.R. B. 1244.